Affirmed as Modified and Opinion Filed July 2, 2015




                                        S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00905-CR
                                     No. 05-14-00906-CR

                            DONTE LAMONT ROSE, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                   Trial Court Cause Nos. F-1325715-U and F13-25716-U

                            MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Brown, and Justice Stoddart
                               Opinion by Chief Justice Wright
       Donte Lamont Rose appeals his two convictions for aggravated robbery with a deadly

weapon. See TEX. PENAL CODE ANN. § 29.03 (West 2011). Rose entered an open plea of guilty to

the court, and the court assessed his punishment at twenty years’ imprisonment. On appeal,

Rose’s attorney filed a brief in which she concludes the appeals are wholly frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents an evaluation of the record showing why there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief and the record to Rose as required. See Kelly v. State, 436 S.W.3d 313, 319

(Tex. Crim. App. 2014).
       Rose filed a pro se response raising the single issue of ineffective assistance of counsel.

Our duty in reviewing an Anders brief is to determine whether there are any arguable grounds for

appeal and, if so, remand the case to the trial court so new counsel may be appointed to address

those issues. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005). After reviewing

counsel’s brief, appellant’s pro se response, and the record, we agree the appeals are frivolous

and without merit. We find nothing in the record that might arguably support the appeals.

        However, counsel does ask this Court to reform the judgments. This Court has the power

to modify an incorrect judgment and make the record speak the truth when we have the

necessary data and information to do so. TEX. R. APP. P. 43.2(b); see Estrada v. State, 334
S.W.3d 57, 63 (Tex. App.—Dallas 2009, no pet.). The trial court’s judgments both show the

attorney for the State was Jeff Matovich, but the record is clear that Robin Pittman was the actual

attorney for the State. Accordingly, we reform the trial court’s judgments to remove Jeff

Matovich as attorney for the State and in its place reflect Robin Pittman.




DO NOT PUBLISH                                       /Carolyn Wright/
TEX. R. APP. P. 47.2(b).                             CAROLYN WRIGHT
140905F.U05                                          CHIEF JUSTICE




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DONTE LAMONT ROSE, Appellant                        On Appeal from the 291st Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-00905-CR         V.                       Trial Court Cause No. F-1325715-U.
                                                    Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                        Justices Brown and Stoddart participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:
        the name Jeff Matovich will be removed as Attorney for State, and Robin Pittman
        will be inserted in its place.
As REFORMED, the judgment is AFFIRMED.


Judgment entered July 2, 2015.




                                              –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DONTE LAMONT ROSE, Appellant                        On Appeal from the 291st Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-00906-CR         V.                       Trial Court Cause No. F-1325716-U.
                                                    Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                        Justices Brown and Stoddart participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:
        the name Jeff Matovich will be removed as Attorney for State, and Robin Pittman
        will be inserted in its place.
As REFORMED, the judgment is AFFIRMED.


Judgment entered July 2, 2015.




                                              –4–